DETAILED ACTION
Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. EPO EP18160724.3 3/08/2018, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims (8 and 12) of this application. Thus:
a)	Claim 8 has the date 8/30/2018 of EPO EP18191730.3 for supporting claim 8.
b)	Claim 12 has the date 8/30/2018 of EPO EP18191730.3 for supporting claim 12.







Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
Regarding claims 1-15, 35 USC 112(f) is not invoked in claims 1-15.
Claims 8 and 12, identified as 8’ and 12’ in this Office action, are interpreted under the non-broadest reasonable interpretation due to Markush limitations as discussed next.





Claims 1-15 are “treated as” if a Markush claim via MPEP, emphasis added:
2117    Markush Claims [R-10.2019]
I.    MARKUSH CLAIM
A "Markush" claim recites a list of alternatively useable members. In re Harnisch, 631 F.2d 716, 719-20 (CCPA 1980); Ex parte Markush, 1925 Dec. Comm'r Pat. 126, 127 (1924). The listing of specified alternatives within a Markush claim is referred to as a Markush group or Markush grouping. Abbott Labs v. Baxter Pharmaceutical Products, Inc., 334 F.3d 1274, 1280-81, 67 USPQ2d 1191, 1196-97 (Fed. Cir. 2003) (citing to several sources that describe Markush groups). Claim language defined by a Markush grouping requires selection from a closed group "consisting of" the alternative members. Id. at 1280, 67 USPQ2d at 1196. See MPEP § 2111.03, subsection II, for a discussion of the term "consisting of" in the context of Markush groupings.
Treatment of claims reciting alternatives is not governed by the particular format used (e.g., alternatives may be set forth as "a material selected from the group consisting of A, B, and C" or "wherein the material is A, B, or C"). See, e.g., the Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications ("Supplementary Guidelines"), 76 Fed. Reg. 7162 (February 9, 2011). Claims that set forth a list of alternatives from which a selection is to be made are typically referred to as Markush claims, after the appellant in Ex parte Markush, 1925 Dec. Comm’r Pat. 126, 127 (1924). Although the term "Markush claim" is used throughout the MPEP, any claim that recites alternatively usable members, regardless of format, should be treated as a Markush claim. Inventions in metallurgy, refractories, ceramics, chemistry, pharmacology and biology are most frequently claimed under the Markush formula, but purely mechanical features or process steps may also be claimed by using the Markush style of claiming. See, e.g., Fresenius USA, Inc. v. Baxter Int’l, Inc., 582 F.3d 1288, 1297-98 (Fed. Cir. 2009)(claim to a hemodialysis apparatus required "at least one unit selected from the group consisting of (i) a dialysate-preparation unit, (ii) a dialysate-circulation unit, (iii) an ultrafiltrate-removal unit, and (iv) a dialysate-monitoring unit" and a user/machine interface operably connected thereto); In re Harnisch, 631 F.2d 716, 206 USPQ 300 (CCPA 1980)(defining alternative moieties of a chemical compound with Markush groupings).
2143.03    All Claim Limitations Must Be Considered [R-10.2019]
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

"All words in a claim must be considered in judging the patentability of that claim against the prior art." In re Wilson, 424 F.2d 1382, 1385, 165 USPQ 494, 496 (CCPA 1970).
Examiners must consider all claim limitations when determining patentability of an invention over the prior art. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 403-04 (Fed. Cir. 1983). The subject matter of a properly construed claim is defined by the terms that limit the scope of the claim when given their broadest reasonable interpretation. See MPEP § 2111 et seq. It is this subject matter that must be examined. The determination of whether particular language is a limitation in a claim depends on the specific facts of the case. See, e.g., Griffin v. Bertina, 285 F.3d 1029, 1034, 62 USPQ2d 1431 (Fed. Cir. 2002).
As a general matter, the grammar and ordinary meaning of terms as understood by one having ordinary skill in the art used in a claim will dictate whether, and to what extent, the language limits the claim scope. Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation. In addition, when a claim requires selection of an element from a list of alternatives, the prior art teaches the element if one of the alternatives is taught by the prior art. See, e.g., Fresenius USA, Inc. v. Baxter Int’l, Inc., 582 F.3d 1288, 1298 (Fed. Cir. 2009).

The following definitions are “taken” via MPEP 2111.01 III. "PLAIN MEANING" REFERS TO THE ORDINARY AND CUSTOMARY MEANING GIVEN TO THE TERM BY THOSE OF ORDINARY SKILL IN THE ART, 3rd paragraph, emphasis added:
“It is also appropriate to look to how the claim term is used in the prior art, which includes prior art patents, published applications, trade publications, and dictionaries. Any meaning of a claim term taken from the prior art must be consistent with the use of the claim term in the specification and drawings. Moreover , when the specification is clear about the scope and content of a claim term, there is no need to turn to extrinsic evidence for claim interpretation. 3M Innovative Props. Co. v. Tredegar Corp., 725 F.3d 1315, 1326-28, 107 USPQ2d 1717, 1726-27 (Fed. Cir. 2013) (holding that "continuous microtextured skin layer over substantially the entire laminate" was clearly defined in the written description, and therefore, there was no need to turn to extrinsic evidence to construe the claim).”

The claimed “tool” (as in “receive….user input corresponding to…the image annotation tools”” in claim 11) is interpreted in light of applicant’s disclosure and definition thereof via Dictionary.com wherein “anything used as a means of performing an operation or achieving an end” is “taken” as the meaning of the claimed “tool” via MPEP 2111.01 III:
BRITISH DICTIONARY DEFINITIONS FOR TOOL
tool
noun
4	anything used as a means of performing an operation or achieving an end:
he used his boss's absence as a tool for gaining influence







Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 14 and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims 14’s “Computer program product” and claim 15’s “A program element” are directed to a non-statutory signal to one of ordinary skill in the art of media in light of applicant’s disclosure.













Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Regarding inquiry 4, see Suggestions.
Claim(s) 1-8,8’ and 13,14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsujimoto et al. (US 2014/0306992 A1) in view of Czupi (US Patent App. Pub. No.: US 2018/0164995) and Sorenson et al. (US Patent App. Pub. No. US 2018/0137244 A1). Claim 8’s is interpreted under non-broadest reasonable interpretation.



Regarding claim 1, Tsujimoto teaches a system 
wherein the medical image annotation system 
a user interface (figs. 2,4:222,405,406,408: “I/F”); 
a recording module (via any one box in fig. 6), and 
a computation module (via any one box in fig. 6), 
wherein, for each of the images (or “each diagnostic image”, [0216], 6th S) the user interfacea is configured to i) present the respective medical image (or “display a two-dimensional image”,[0043], 2nd S) and to ii) receive, for each of the regions (or “Each of the above mentioned areas”,[0158], last S) of interest (or “ROI (Region Of Interest)”, [0055], last S) of the respective image, user input (or “user to input”, [0045], last S) corresponding to one or more interactionsa using one or more of the image annotation tools (or “an operation unit”, [0045], 2nd S) 
wherein for a first (via fig. 11: “1”) one of the medical images, the recording module is configured to record (via “the annotation data generating unit 305 records”, [0071], 2nd S), for one or more of the regions of interest of the first image, the interactions (or “text information”, [0071], 2nd S);



wherein at least one of (a) and (b) applies for the first image and/ or a second image of the images: 
(a) the computation module (via any one box in fig. 6) is configured to compute an image annotation complexity metric (or “complexity…value”, [0182], penultimate S) for each of the regions of interest of the respective image, depending on the recorded interactions; and 
(b) a presentation (via fig. 6:S610: “DISPLAY SEARCH RESULT”) of the annotation (via “an annotation data generating unit 305”, [0066]) tools (or any one of the operations of fig. 6)  by the user interface (fig. 6: S605: “INPUT INFORMATION IS RECEIVED FROM USER?”) is indicative of an order (via fig. 13A:S1304: “SORT ATTRIBUTE LIST”) wherein the order is changed in response to the region of interest (said “ROI (Region Of Interest)”) of the respective image (via fig. 6:S602: “ACQUIRE IMAGE DATA”) from which the user input (fig. 6: S605: “INPUT INFORMATION IS RECEIVED FROM USER?”: “YES”)  is currently received.  
a	Dictionary.com:
SCIENTIFIC DEFINITIONS FOR INTERFACE
interface
The point of interaction or communication between a computer and any other entity, such as a printer or human operator.

The layout of an application's graphic or textual controls in conjunction with the way the application responds to user activity. See more at GUI.













Tsujimoto does not teach under the broadest reasonable interpretation:
wherein … (a) … applies for the first image and/ or a second image of the images: 
(a) …compute an image annotation complexity metric for each of the regions of interest of the respective image, depending on the recorded interactions.















Tsujimoto does not teach under the non-broadest reasonable interpretation:
wherein at least one of (a) and (b) applies for the first image and/ or a second image of the images: 
(a) the computation module is configured to compute an image annotation complexity metric for each of the regions of interest of the respective image, depending on the recorded interactions; and 
(b) a presentation of the annotation tools 








Czupi teaches:
wherein at least one of (a) and (b) applies for the first image and/ or a second image of the images: 
(a) the computation module (or any one box in figures 8,9,10) is configured to compute an image annotation complexity metric (or “a level of complexity”, [0030],4th from last S, represented in fig. 8:822: “INPUT SELECTING USER AUTH DETECTED?”) for each of the regions of interest (or “an ROI (a region of interest)”, [0020], penultimate S) of the respective image (via fig. 1:116: “Image-Processing Module”), depending on (via “YES” or “NO” via fig. 8:822: “INPUT SELECTING USER AUTH DETECTED?”) the recorded (or detected) interactions; and 
(b) a presentation of the annotation tools (or “placing and utilizing analytical tools”, [0020], 3rd S to last S) th) wherein the order is changed in response to the region of interest of the respective image from which the user input is currently received.
	Thus, one of ordinary skill in diagnosing can modify Tsujimoto’s said any one box in fig. 6 with Czupi’s said any one box in figures 8,9,10 by:
a)	making Tsukimoto’s fig. 6:S605: “INPUT INFORMATION IS RECEIVED FROM USER?” be as Czupi’s said fig. 8:822: “INPUT SELECTING USER AUTH DETECTED?” and similarly in Czupi’s figs. 9 and 10;  and
b)	recognizing that such a modification is predictable or looked forward to because the modification “ultimately aids in whatever diagnosis can be made from the 2D imaging”, Czupi, [0023], last S.

	






Thus, the art renders claim 1 obvious under the broadest reasonable interpretation.
	However, Tsujimoto as combined does not teach under the non-broadest reasonable interpretation of claim 1:
“wherein the order is changed in response to the region of interest of the respective image from which the user input is currently received”.
anno








	Sorenson teaches:
(a) 	the computation module (or any one box in figs. 12,20,21) is configured to compute an image annotation (via “annotation adjustments”, [0036], 2nd S) complexity (via “ease of navigation”, [0119], penultimate S) metric (via “Maximum Intensity”, id., represented in fig. 1:107: “Image processing tools” measuring said maximum metric intensity) for each of the regions of interest (as shown in fig. 17: “Client device”: four things) of the respective image (via fig. 17: “Medical image data source”), depending on the recorded interactions (via fig. 17: “User interaction module”: “captured…interactions, [0033], 4th S);
(b)	wherein the order (“tools in a certain order preferred by the user”, [0219], 1st S) is changed (via fig. 12:95: “Use tracking information to adjust stored user preferences to the user”) in response (via “prompt to…change the…preference”, [0202], 9th S) to (i.e., according to or agreeing to: “to”--used for expressing agreement or accordance--: “user accepts the change…the user’s profile is updated”, id., 10th S) the region of interest (via “finding…an organ or specific region of interest”, [0155],1st and 4th Ss, represented in fig. 12:91: “Generate findings based on image data using findings algorithms and user preferences”) of the respective image (or “image data” of fig. 12:91: “Generate findings based on image data using findings algorithms and user preferences”) from which the user input (via fig. 12: “User adjusts findings to produce a report”) is currently received.
	

Thus, one of ordinary skill in the art of regions of interest (ROI) can modify the combination of Tsujimoto’s ROI with Sorenson’s and recognize that the modification is predictable or looked forward to because the modification results in “valuable data allowing...work...to be improved”, Sorenson, [0034].


















Regarding claim 2, Tsujimoto as combined teaches the system
Regarding claim 3, Tsujimotot as combined teaches the system
Regarding claim 4, Tsujimotot as combined teaches the system claim 1, wherein at least (a) applies and for at least one of the regions of interest of the respective image, the image annotation complexity metric is determined depending on a measured time (“a dwell time”, Czupi, [0030], 4th S)  required by the user to annotate at least a portion of the region of interest via the user interface.  
Regarding claim 5, Tsujimoto as combined teaches the system claim 1, wherein at least (a) applies and for at least one of the regions of interest of the respective image, the image annotation complexity metric is determined depending on a number (via said dwell time is a number or “a number of changes in direction of the gesture”, Czupi, [0030],4th from last S) of interactions required by the user to annotate at least a portion of the region of interest via the user interface.  
Regarding claim 6, Tsujimoto as combined teaches the system oclaim 1, wherein at least (a) applies and for at least one of the regions of interest of the respective image, the image annotation complexity metric is determined depending on which of the plurality of annotation tools 
Regarding claim 7, Tsujimoto as combined teaches the system claim 1, wherein at least (a) applies and for at least one of the regions of interest of the respective image, the image annotation complexity metric (via said Tsujimoto’s fig. 6:S605: “INPUT INFORMATION IS RECEIVED FROM USER? As modified via the combination via Czupi’s fig. 9:928: “DISPLAY UNLOCK ELEMENT VIA TOUCHSCREEN”) is determined depending on a number (comprised by “series of pixels”, Czupi, [0021], 1st S, represented in Czupi:fig.9:924: “ENTER/CONTINUE NOMINAL SCAN MODE”) and/ or a geometrical arrangement of the pixels of at least a portion of the region of interest (“region of interest”, Czupi, [0020], last S, represented in Czupi:fig.9:924: “ENTER/CONTINUE NOMINAL SCAN MODE”).  
Regarding claim 8, Tsujimoto as combined teaches under the broadest reasonable interpretation, via said MPEP 2143.03, claim 8 of the system claim 1, wherein (a) and (b) applies and the image annotation system is configured to determine, for at least one of the regions of interest of the respective image, the order of the image annotation tools depending on the image annotation complexity metric of the region of interest (given that the other alternative is taught as shown above, this element is taught under MPEP 2143.03).  
Regarding claim 8’, Tsujimoto as combined with Sorensen teaches under the non-broadest reasonable interpretation, via said MPEP 2143.03, claim 8 of the system claim 1, wherein (a) and (b) applies and the image annotation system is configured to determine, for at least one of the regions of interest of the respective image, the order of the image annotation tools depending on the image annotation complexity metric of the region of interest (given that the other alternative is taught as shown above, this element is taught under MPEP 2143.03).  















Regarding claim 13, claim 13 is rejected the same as claim 1. Thus, argument presented in claim 1 is equally applicable to claim 13. Thus, Tsjuimoto as combined teaches claim 13 of a method 
wherein the method comprises for each of the images: 

presenting 

receiving 

wherein the method comprises for a first one of the images: recording

wherein at least one of (a) and (b) applies for the first image and/ or a second image of the images: 

(a) the method 

(b) the method 




Regarding claim 14, claim 14 is rejected the same as claims 1,13. Thus, argument presented in claims 1 and 13 is equally applicable to claim 14. Thus, Tsujimoto as combined teaches claim 14 of a computer program product (fig. 1) comprising instructions which wen executed on a computer cause the computer to carry out the method 


















Regarding claim 15, claim 15 is rejected the same as claims 1,13,14. Thus, argument presented in claims 1,13,14 is equally applicable to claim 15. Thus, Tsujimoto as combined teaches claim 15 of a program element for analyzing a plurality of two-dimensional or three- dimensional medical images using an image annotation system 
wherein the program element, when being executed by a processor of the data processing system, is adapted to carry out for each of the images: 

presenting 

receiving 

wherein the program element, when being executed by a processor of the data processing system, is adapted to carry out for a first one of the images: 

recording 

wherein at least one of (a) and (b) applies for the first image and/ or a second image of the images: 

(a) the program element, when being executed by a processor of the data processing system, is adapted to carry out: computing 

(b) the program element, when being executed by a processor of the data processing system, is adapted to carry out: presenting .   


Claim(s) 9-12 and 12’ is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsujimoto et al. (US 2014/0306992 A1) in view of Czupi (US Patent App. Pub. No.: US 2018/0164995) and Sorenson et al. (US Patent App. Pub. No. US 2018/0137244 A1) as applied above further in view of Chui et al. (US Patent App. Pub. No.: US 2020/0184262 A1) with Related U.S. Application Data Provisional application No. 62/522,241, filed on Jun 20, 2017. Claim 12’ is interpreted under the non-broadest reasonable interpretation.
Regarding claim 9, Tsujimoto as combined teaches the system claim 1, wherein the user interface is configured to adapt one or more operation parameters (or “various parameters”, [0084], 2nd S) of one or more of the image annotation tools depending on one or more of the recorded interactions.  



Tsujimoto as combined does not teach:
“adapt one or more operation parameters…depending on one or more of the recorded interactions”.






Chui teaches:
adapt one or more operation parameters (“modify…parameters”, pg. 13,ll. 26-28: fig. 4B:420: “Add layer or modify deep learning algorithm”)
…depending on one or more of the recorded interactions (fig. 1:152: “User interaction data”).
Thus, one of ordinary skill in the art of detecting objects in images and diagnosis thereof can modify Tsijimoto’s image detection with Chui’s (fig. 3:302: “Image series”) and recognize that the modification is predictable or looked forward to because the modification is efficient, accurate and reliable “By constantly learning through user interactions with medical images in many locations, the dynamic self-learning medical image network system detects (or aids medical professionals in detecting) abnormalities, thereby increasing the efficiency and accuracy of screening and diagnoses performed using medical images. Ultimately, by 25 learning details pertaining to highly skilled user decisions regarding medical images (also referred to herein as "medical image process flow"), the dynamic self-learning medical image network system becomes increasingly accurate and reliable over time, such that it may attempt to emulate the skill (or indeed even the subconscious intuition) of such highly skilled users.” (Chui, pg. 8, ll 21-29).





Regarding claim 10, Tsujimoto as combined teaches the system 
vary (via said modify) the at least one of the operational parameters; and to 
measure (via “a predetermined threshold confidence level”, pg. 3, 1st full S), how the variation influences measurements acquired from at least a portion of the interactions of the user.  
Regarding claim 11, Tsujimoto as combined teaches the system claim 10, wherein at least (a) applies and the user interface is configured to display, for at least one of the regions of interest of the respective image (via Tsujimoto image detection as modified via the combination of Chui’s fig. 3:302: “Image series”), an indicator (via said Chui’s fig. 3:302: “Image series:” circle: “too complex”, pg. 9, 2nd full S) 
Regarding claim 12, Tsujimoto as combined teaches under the broadest reasonable interpretation, via said MPEP 2143.03, claim 12 of the system of claim 10, wherein at least (b) applies and the image annotation system is configured to generate a user profile depending on the user input received via the user interface, wherein the order of the annotation tools is determined depending on the user profile (given that the other alternative is taught as shown above, this element is taught under MPEP 2143.03).  


Regarding claim 12’, Tsujimoto as combined teaches under the non-broadest reasonable interpretation, via said MPEP 2143.03, claim 12 of the system of claim 10, wherein at least (b) applies (as shown in the rejection of claim 1 under the non-broadest reasonable interpretation) and the image annotation system is configured to generate a user profile (resulting in said Sorenson’s “the user’s profile is updated”) depending on the user input received via the user interface, wherein the order of the annotation tools is determined depending on the user profile (given that the other alternative is taught as shown above, this element is taught under MPEP 2143.03).  














Suggestions
Applicant’s disclosure states that context is lacking in machines while context is easily grasped by humans. Applicant’s fig. 2B shows context 15,16 surrounding the main subject 14. This is not apparent in claim 1. In contrast, the art teaches four ROIs in Sorensen’s fig. 17: Client device:4 things and a “an integrated contextual reporting tool”, Sorensen, [0125], last S.
Note that these suggestions are not provided with respect to overcoming 35 USC 101,112,102 and/or 103. These suggestion are mainly provided to seek out advantages in the disclosure regardless of 35 USC 101,112,102 and/or 103.












Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS ROSARIO whose telephone number is (571)272-7397. The examiner can normally be reached Monday-Friday, 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DENNIS ROSARIO/Examiner, Art Unit 2667 

/MATTHEW C BELLA/Supervisory Patent Examiner, Art Unit 2667